Citation Nr: 1241249	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-25 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral eye disability.

4.  Entitlement to service connection for swollen neck glands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1955 to December 1958 and from March 1959 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a left knee disability, an acquired psychiatric disability to include PTSD, a bilateral eye disability, and swollen neck glands.  Unfortunately, the Board finds that the case must again be remanded to conduct additional evidentiary development before these issues can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

First  and foremost, with respect to all claims, the evidence suggests that not all of the Veteran's VA treatment records have been associated with the claims file.  For instance, in the report of the May 2007 VA mouth, lips, and tongue examination, the examiner indicated that "between 4/9/1998 and 3/25/2011, with fairly consistent regular visits to the VA's Outpatient clinic, both for routine follow-up care and access clinic or urgent care clinic visits, the veteran had no complaints of swollen lymph glands nor were there documented findings of complaints, treatment, and diagnosis for swollen neck glands."  The examination report also referenced an April 26, 2001, VA clinic visit for a complaint of sore throat which was diagnosed as "viral pharyngitis resolving."  However, a review of the claims file and the Virtual VA system reveals VA treatment records dating back only as far as January 2003.  As the VA records prior to January 2003 referenced in the May 2007 VA examination report are constructively of record, they must be secured and associated with the claims file on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

With respect to the claims for entitlement to service connection for an acquired psychiatric disorder and bilateral eye disability, the Board concludes that the most recent VA examinations are inadequate for the purposes of adjudicating these claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, in the report of the May 2011 VA eye examination, the examiner stated that he could not resolve the issue of whether it was as least as likely as not that the Veteran's current bilateral eye disability was incurred in or aggravated by his military service without resorting to mere speculation, and that it would be helpful if ophthalmologist records from prior to 2001 could be obtained.  The Board observes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation,.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.  As such, a supplemental VA opinion should be obtained.

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, in the report of the June 2012 VA mental disorders examination, the examiner opined that it appeared "less likely than not that the Veteran has a psychiatric condition related to his military service."  The rationale behind this conclusion was that there was no indication of a psychiatric disorder in the Veteran's military records, and although the Veteran was previously diagnosed with a psychotic disorder in 2005, he did not appear to meet the criteria for that diagnosis at the present time.  Indeed, a review of the Veteran's VA treatment records from 2005 revealed diagnoses of schizophrenia and depression as well as a positive screening for PTSD.  

The Board notes that the Veteran filed his current claim for entitlement to service connection for an acquired psychiatric disorder in February 2004.  Significantly, the Court held in McClain v. Nicholson, 21 Vet App 319 (2007), that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited a psychiatric disability during the pendency of this appeal that has since resolved.  To the extent that the June 2012 VA mental disorders examination opinion was based on the fact that the Veteran no longer appeared to meet the criteria for a psychiatric disorder, an addendum opinion must be obtained to address the type of scenario presented under McClain.   

Also with respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, in its April 2011 remand, the Board noted that the Veteran indicated that he witnessed a close friend be killed while he was stationed in Kodiak, Alaska, that he provided this soldier's last name, and that the Veteran's service personnel records showed that he was stationed in Kodiak, Alaska.  Although the Board recognized that the last name of the fallen soldier reported by the Veteran was not an uncommon one, it nonetheless found that efforts to submit the claimed stressor to the U.S. Army and Joint Service Records Research Center (JSRRC) for attempted verification should be made by the RO.  

However, in an August 2012 Formal Finding Regarding the Lack of Information Needed To Corroborate Stressors Associated with a Claim for the Entitlement to Service Connection for an Acquired Psychiatric Disability to Include Post-Traumatic Stress Disorder, the RO determined that the information provided by the Veteran with respect to this alleged stressor was not detailed enough to take further steps towards corroborating his contentions and failed to attempt verification with the JSRRC.  

The Board notes that the Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand order, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court also held that the Board errs in failing to ensure compliance with remand orders of the Board or the Court.  Id.  Given those pronouncements, and the fact that the RO clearly did not comply with the Board's April 2011 remand instructions to submit the claimed stressor to the JSRRC for attempted verification, another remand is now required.  38 C.F.R. § 19.9 (2012).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's outstanding VA treatment records, to include those dating from April 9, 1998, to December 31, 2002, which are referenced in the May 2007 VA mouth, lips, and tongue examination report.  All efforts to obtain these records must be documented in the claims folder. 

2.  The RO should also review the claims file and prepare a summary of the Veteran's claimed stressor of witnessing a close friend be killed while he was stationed in Kodiak, Alaska.  This summary, together with a copy of the Veteran's DD Form 214 and all associated documents, should be sent to the JSRRC.  That agency should be asked to provide any information, including morning reports, which might corroborate the Veteran's alleged stressor. 

3.  The RO should then forward the Veteran's claims file to the examiner who conducted the May 2011 VA eye examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the claims file and the May 2011 VA examination report.  The examiner is requested to (1) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed bilateral cataracts were incurred in or otherwise related to his active duty service; and (2) provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had continuity of bilateral cataract symptoms since active duty.  

The Veteran's claims file and any relevant records in the Virtual VA system must be made available to the examiner prior to the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims file.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why such an opinion cannot be made without resorting to such speculation.  See Jones, supra.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  The RO should also afford the Veteran an appropriate VA examination for the purpose of determining whether the Veteran currently suffers from a psychiatric disorder or is otherwise indicated in the record to have suffered from a psychiatric disorder during the course of the appeal (i.e., at any time since February 2004).  If a psychiatric diagnosis is identified at any time since February 2004, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the diagnosed psychiatric disability is related to the Veteran's active service or any incident therein. 

The Veteran's claims file and any relevant records in the Virtual VA system must be made available to the examiner prior to the examination.  The examiner should indicate in his/her report that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims file.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims file and must reflect that it was sent to the Veteran's last known address of record.  If the Veteran fails to report to the examinations, the record must indicate whether the notification letter was returned as undeliverable.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


